Citation Nr: 0404340	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  


This matter arises from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO, in pertinent part, denied 
entitlement to a TDIU.  The veteran filed a timely appeal, 
and the case has been referred to the Board of Veterans' 
Appeals (BVA or Board) for resolution.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has issued a VCAA notice letter to the veteran in 
connection with his current appeal.



The veteran contends that he is unable to obtain or retain 
gainful employment as a result of his service-connected 
disabilities.  A review of the claims file discloses that 
service connection is currently in effect for sleep apnea, 
evaluated as 50 percent disabling, and for dermatitis, 
currently evaluated as 10 percent disabling.  

The Board observes that service connection was initially 
established for sleep apnea by the RO in November 2000.  An 
initial 10 percent evaluation was assigned, effective from 
August 3, 1998.  At that time, the veteran's sleep apnea was 
characterized primarily as an Axis I psychiatric disorder, 
and was rated by analogy under 38 C.F.R. § 4.130, Diagnostic 
Code 9999-9400.  

He subsequently filed a claim for an increased rating, and by 
a rating decision dated in April 2002, the RO granted 
entitlement to an increased evaluation of 50 percent, 
effective from April 19, 2001.  However, the RO evaluated the 
veteran's now service-connected sleep apnea pursuant to the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6847, 
apparently because it was felt that the new rating criteria 
would afford him a higher evaluation than he would otherwise 
have been entitled to.  

The Board observes that it is unclear as to whether or not a 
physical or psychiatric component is the primary aspect of 
the veteran's service-connected disability.  VA clinical 
treatment records dated in July and August 2001 show that he 
was diagnosed with Axis I sleep apnea and insomnia, and that 
he was assigned Axis V global assessment of functioning (GAF) 
scores of 50.  (The Board further notes that pursuant to a VA 
rating examination conducted in 2000, the veteran was also 
diagnosed with an Axis I sleep disorder of uncertain 
etiology, although he was assigned a much higher Axis V GAF 
score of 75.)  

In any event, under the criteria as set forth in the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), a 
GAF score of 50 is suggestive of serious symptoms of a 
psychiatric disorder (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

In the report of a more recent VA rating examination 
conducted in March 2003, however, the examiner did not 
address the psychiatric aspects of the veteran's service-
connected sleep apnea.  Rather, the assessment was limited to 
the physical component(s) of that disability, and the 
examiner concluded that the sleep apnea was not a barrier to 
the veteran's ability to obtain full-time employment.  

The Board finds that in order to properly adjudicate the 
veteran's claim, it must first be determined whether or not 
his service-connected sleep apnea is a psychiatric or 
primarily a physical disability.  To that end, he should be 
afforded an additional VA rating examination to determine 
which aspect of that disability is predominant.  If the 
veteran's sleep disorder is found to be a psychiatric 
disability, the severity of that disability should be 
assessed using the criteria found at DSM-IV.  

As the Board noted above, the veteran was examined by VA in 
March 2003 to ascertain whether he could work due the current 
nature and extent of severity of his service-connected sleep 
apnea and dermatitis.  However, the examiner clearly recorded 
on the examination report that the claims file or VA file had 
not been made available for review in conjunction with the 
examination.

The fact that the March 2003 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

Accordingly, after a review of the appeal, the Board finds 
that further procedural and evidentiary development is 
necessary in order to properly adjudicate the veteran's claim 
on appeal.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his sleep apnea and 
dermatitis for the past year.  


He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
psychiatric examination to be conducted 
by a board-certified psychiatrist to 
determine the nature, etiology, and 
severity of any diagnosed psychiatric 
disorder.  Any indicated studies and/or 
tests should be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:  

The examiner is requested to review the 
relevant evidence contained within the 
claims file, and after conducting a 
thorough clinical examination, to address 
the following:

Is the veteran's service-connected sleep 
disorder primarily a psychiatric 
disorder?  If so, the examiner is 
requested to provide an appropriate 
diagnosis and indicate the degree of 
severity and functional impairment the 
veteran experiences as a result of such 
disorder.  Any opinions rendered in that 
regard should conform to the criteria set 
forth in DSM-IV.  

The examiner may consult with a 
neurologist if deemed necessary to 
respond to the foregoing medical issues.

If the veteran's service-connected sleep 
disability has been found to be primarily 
a psychiatric disorder, the examiner is 
further requested to indicate whether or 
not the veteran is capable of obtaining 
and/or retaining gainful employment as a 
result of such disorder in and of itself 
or together with service-connected 
dermatitis, and if so, what sort of 
employment he may reasonably be expected 
to engage in, given the severity of his 
service-connected disabilities and his 
educational background.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his service-connected dermatitis, and 
its effect on his ability to work.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:  

Does the veteran's dermatitis alone, or 
together with his service-connected sleep 
apnea render the veteran unable to engage 
in substantially gainful employment?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In 
addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

The VBA AMC must ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
a TDIU.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for a TDIU. 38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


